     Case 2:17-cr-00420-SJO Document 130 Filed 08/05/19 Page 1 of 2 Page ID #:1117



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division

4    ROBERT ZINK
     Chief, Fraud Section
5    DANIEL J. GRIFFIN
     Assistant Chief
6    ROBYN N. PULLIO
     Trial Attorneys
7    Fraud Section, Criminal Division
     United States Department of Justice
8         4811 Airport Plaza Drive, 5th floor
          Long Beach, California 90815
9         Telephone: (202) 774-7985 (Griffin
                     (202) 365-6897 (Pullio)
10        E-mail: Daniel.Griffin3@usdoj.gov; Robyn.Pullio@usdoj.gov

11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13
                              UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                No. CR 17-00420-SJO
16
                Plaintiff,                    GOVERNMENT’S MOTION TO DISMISS
17                                            WITHOUT PREJUDICE COUNT FIVE OF
                      v.                      THE FIRST SUPERSEDING INDICTMENT
18                                            PURSUANT TO FEDERAL RULE OF
     ALEKSANDR SURIS and                      CRIMINAL PROCEDURE 48(a)
19   MAXIM SVERDLOV,
                                              Trial Date: August 6, 2019
20              Defendants.                   Trial Time: 9:00 a.m.
                                              Courtroom: 10C
21

22         Plaintiff United States of America, by and through its counsel
23   of record, the Fraud Section of the Department of Justice, hereby
24   submits its Motion to Dismiss Without Prejudice Count Five of the
25   First Superseding Indictment (“FSI”) Pursuant to Rule 48(a) of the
26   Federal Rules of Criminal Procedure against defendants Aleksandr
27   Suris and Maxim Sverdlov, in the interests of justice.
28          Federal Rule of Criminal Procedure 48(a) provides that the
     Case 2:17-cr-00420-SJO Document 130 Filed 08/05/19 Page 2 of 2 Page ID #:1118



1    government “may, with leave of court, dismiss an indictment,

2    information, or complaint.”       Based on its assessment of witness

3    availability during preparation for the trial set in this matter on

4    August 6, 2019, the government has re-evaluated Count Five of the

5    FSI.   Since the FSI was filed on June 5, 2018, certain witnesses

6    pertinent to the proof of Count Five have either passed away or

7    become otherwise unavailable to testify due to poor health.

8    Accordingly, the government submits that the interests of justice

9    would be best served by dismissing Count Five without prejudice, as
10   the government does not believe it will be able to prove defendants'

11   guilt beyond a reasonable doubt.

12

13   Dated: August 5, 2019              Respectfully submitted,

14                                      NICOLA T. HANNA
                                        United States Attorney
15
                                        BRANDON D. FOX
16                                      Assistant United States Attorney
                                        Chief, Criminal Division
17

18                                      DANIEL J. GRIFFIN
                                        Assistant Chief
19                                      ROBYN N. PULLIO
                                        Trial Attorneys
20                                      Fraud Section, Criminal Division
                                        United States Department of Justice
21
                                        Attorneys for Plaintiff
22                                      UNITED STATES OF AMERICA
23

24

25

26
27

28

                                           2
